 In the Matter of CLIFTON MANUFACTURING COMPANYandTEXTILEWORKERS ORGANIZING COMMITTEECases Nos. R-989 and R-990-Decided October 4, 1938Textile Industry-Investigation of Representatives:controversy concerningrepresentation of employees : employer's refusal to recognize union as exclusivebargainingagent-Units Appropriate for Collective Bargaining:all productionand maintenance employees at each of two plants, including watchmen andemployees who occupy position of section hand or under,and excluding clericaland supervisory employees and all employees who occupy position of secondhand or higher ; plant units ; stipulation asto-Election OrderedMr. Marion F. Prowell,for the Board.Mr. L. W. Perrin,andMr. Horace L. Bomar, Jr.,of Spartanburg,S. C., for the Company.Mr. C. L. Gibson,of Spartanburg, S. C., for the T. W..O. C.Mr. Allan Lind,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn April 22, 1938, Textile Workers Organizing Committee, hereincalled the T. W. O. C., filed with the Regional Director for the TenthRegion (Atlanta, Georgia) two separate petitions alleging that ques-tions affecting commerce had arisen concerning the representation ofemployees of Clifton Manufacturing Company, Clifton, South Caro-lina, herein called the Company, and requesting investigations andcertifications of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On July 12, 1938, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and Articleill, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, ordered investigations and authorizedthe Regional Director to conduct them and to provide for appro-priate hearings upon due notice; and, acting pursuant to Article III,'Section 10 (c) (2), of said Rules and Regulations, further ordered9 N. L. R. B., No. F.13 14NATIONAL LABOR RELATIONS BOARDthat the proceedings be consolidated for purposes of hearing and thatone record of the hearing be made.On August 1, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theT.W. O. C.Pursuant to the notice,a hearing was held on August11, 1938, at Spartanburg,South Carolina,beforeWalterWilbur,the Trial Examiner duly designated by the Board. The Board, theCompany, and the T.W. O. C. were represented by counsel and par-ticipated in the hearing.Full opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidence bearing onthe issues was afforded all parties.During the course of the hearingthe Trial Examiner made several rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed theserulings and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYClifton Manufacturing Company is a South Carolina corporationengaged in the manufacture of cotton goods. It operates threeseparate plants within the vicinity of Clifton,South Carolina.Plant No. 1 is located at Clifton,South Carolina.Plant No. 2is located about a mile from Plant No. 1. Plant No. 3 is located atCondor,in Spartanburg County, South Carolina,about a mile anda half from Plant No. 1. The present proceeding involves only theemployees at Plant No. 1 and Plant No. 2.At Plant No. 1 the Companymanufacturesheavy drillsand sheet-ing.The average volume of raw cotton used at this plant is 8,000bales per year,valued at approximately$400,000.Seventy-five percent of the cotton used is purchased from producers in South Caro-lina.Twenty-five per cent is purchased from cotton producers inGeorgia, Alabama, Mississippi,Oklahoma, and Arizona.The aver-age annual volume of finished products manufactured at Plant No. 1is 4,844,288 pounds,valued at approximately$1,110,238.The prod-ucts of this plant are sold through the commission merchants,South-eastern Cottons,Inc., NewYork City.Goods are billed and shippedto customers under the direction of this selling agent.The marketfor the products of this plant includes practically all the States inthe Union.The principal cities in the United States to which thegoods manufactured in this plant are shipped are New York, Boston,St.Louis, Chicago,and San Francisco.Itwas estimated that 90 DECISIONS AND ORDERS -15per cent of the finished products ultimately pass to consumers inStates other than South Carolina and that 5 per cent of the finishedproducts are shipped to foreign countries.During the normal seasonthe Company employs approximately 435 employees at Plant No. 1.At Plant No. 2 the Company manufactures print cloths ' and lightsheeting.The sources of the raw material, cotton, are the sameas for Plant No. 1. The volume of raw cotton used in this plant isapproximately 6,600 bales per annum, of an estimated value of $330,-000.The approximate volume of the manufactured products perannum is 2,884,317 pounds, valued at approximately $807,157.Themarket for the products of Plant No. 2 and the sales method used todispose of the goods are the same as for Plant No. 1, except that nogoods are shipped in foreign commerce.During the normal seasonthe Company employs approximately 275 employees at Plant No. 2.II.THE ORGANIZATION INVOLVEDTextileWorkersOrganizing Committee is a labor organizationaffiliated with the Committee for Industrial Organization,admittingto its membership production and maintenance employees of theCompany,exclusive of clerical and supervisory employees.III.THE QUESTIONS CONCERNING REPRESENTATIONSinceAugust 12, 1937, the T. W. O. C. has claimedto represent amajority of the Company's production employees in Plant No. 1and PlantNo. 2, respectively.At a conference with- the Companythe T. W. O. C. requested the Companyto recognize it as the exclu-sive bargaining- agency for the employees at each ofthese plants.The Company,while recognizing,the T. W. O. C. as.the bargainingagencyfor itsmembers, refused,and continues to refuse,to recog-nize it asthe exclusive bargainingagency forthe employeesin eitherplant.We find thatquestions have arisenconcerningrepresentation ofthe employeesof the Company.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the-questions concerning representation which havedescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and' obstructing commerceand the free flow of commerce. 16NATIONAL LABOR RELATIONS BOARDV.THE APPROPRIATE UNITSAt the hearing, the T. W. O. C. and the Company agreed (1) thatall the production and maintenance employees at Plant No. 1, exclu-sive of clerical and'supervisory employees, constitute a unit appro-priate for the purposes of collective bargaining, and (2) that thesame classes of employees at Plant No. 2 constitute a unit appropriatefor the purposes of collective bargaining. It was also agreed thatall employees who occupy the position of second hand, or higher,are expressly excluded from the units ; and that all watchmen andemployees who occupy the position of section hand, or under, areexpressly included in the units.Employees occupying positions assecond hands or higher are apparently considered supervisory em-ployees.We see no reason for departing from the units agreed uponby the T. W. 0. C. and the Company.We find that all production and maintenance employees of theCompany at Plant No. 1, including watchmen and employees occu-pying the position of section hand or under, and excluding clericaland supervisory employees and employees who occupy the positionof second hand or higher, constitute a unit appropriate for the pur-pose of collective bargaining and that said unit will insure to em-ployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.' "We find that all production and maintenance employees of theCompany at Plant No. 2, including watchmen and employees occu-pying the position of section hand or under, and excluding clericaland supervisory employees and employees who occupy the positionof second hand or higher, constitute a unit appropriate for the pur-pose of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.W. THE DETERMINATIONOF REPRESENTATIVESAt the hearing the T. W. 0. C. claimed to represent a majorityof the Company's employees at Plant No. 1 and Plant No. 2, re-spectively.A representative of the T. W. 0. C. testified that approxi-mately 70 per cent of the employees at Plant No. 1, and approxi-mately 75 per cent of the employees at Plant No. 2, had signedapplication cards designating the T.W. 0. C. as their bargainingagent.No cards were introduced into evidence to substantiate thisclaim.Under these circumstances we find that the questions whichhave arisen concerning representation can best be resolved by theholding of an election by secret ballot. DECISIONS AND ORDERS17At the hearing it was agreed by the T. W. 0. C. and the Companythat, in the event the Board directed elections among the employeesat Plant No. 1 and Plant No. 2, the employees whose names appearon the Company's pay roll as of the week ending April 23, 1938,excluding those who have since quit or been dischargedfor causeshall be eligible to vote in the election. It was shown at the hear-ing that there has been no substantial labor turn-over at the Com-pany's plants between April 23, 1938, and the date of the hearing.Accordingly, we find that the employees in the appropriate unit,whose names appear on the Company's pay roll as of April 23, 1938,excluding those who have since quit or been dischargedfor cause,shall be eligible to vote in the elections.The T. W. 0. C. and the Company agreed if elections are directedby the Board that they be held on a working day between the hoursof 11 a. in. and 5 p. m ; that the election among the employees atPlant No. 1 be conducted at the Community House situated acrossthe road from Plant No. 1; and that the election among the employeesat Plant No. 2 be conducted at old No. 4 store building situated; di-rectly in front of Plant No. 2.These are matters within the discre-tion of the Regional Director in the conduct of the elections, butwe see no objections to the holding of the elections at the time andplaces agreed upon by the parties.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Clifton Manufacturing Company, Clifton,South Carolina, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Company atitsPlant No. 1, including watchmen and employees occupying theposition of section hand or under, and excluding clerical and super-visory employees and employees who occupy the position of secondhand or higher, constitute a unit for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.3.All production and maintenance employees of the Company atitsPlant No. 2, including watchmen and employees occupying theposition of section hand or under, and excluding clerical and super-visory employees and employees who occupy the position of secondhand or higher, constitute a unit for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the National LaborRelations Act. 18NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela,tions,Act, and pursuant to Article III, Section 8, of National Labor,Relations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with CliftonManufacturing Company, Clifton, South Carolina, elections bysecret.ballot shall be conducted within fifteen (15) days from the date,of this Direction, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section9, of said Rules and Regulations.(1)Among all production and maintenance employees of CliftonManufacturing Company, Clifton, South Carolina, at its Plant No.1, including watchmen and employees occupying the position of section hand or under, and excluding clerical and supervisory employeesand employees who occupy the position of second hand or higher;whose names appear upon the Company's pay roll for the pay-rollperiod ending April 23, 1938, except those who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by Textile Workers Organizing Committee for the pur-poses of collective bargaining; and(2)Among all production and maintenance employees of CliftonManufacturing Company, Clifton, South Carolina, at its Plant No.2, including watchmen and employees occupying the position of sec-tion hand or under, and excluding clerical and supervisory employeesand employees who occupy the position of second hand or higher,whose names appear upon the Company's pay roll for the pay-rollperiod ending April 23, 1938, except those who have since quit or' beendischarged for cause, to determine whether or not they desire to berepresented by Textile Workers Organizing Committee for the pur-poses of collective bargaining.MR. DONALD WAKEFIELD SMITH took no part in the considerationof the above Decision and Direction of Elections.